Case 8:19-cv-00784-SDM-CPT Document 14 Filed 07/12/19 Page 1 of 1 PageID 93



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

                              Case No. 8:19-cv-00784-SDM-CPT


STRIKE 3 HOLDINGS, LLC, a limited liability
company,

       Plaintiff,

v.

JOHN DOE subscriber assigned IP
address70.126.192.176, an individual,

       Defendant.

                                                /

                    PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                           WITH PREJUDICE OF JOHN DOE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,

LLC hereby gives notice that its claims in this action against Defendant John Doe, subscriber

assigned IP address 70.126.192.176, are voluntarily dismissed with prejudice.

Dated: July 12, 2019                         Respectfully submitted,

                                             GREENSPOON MARDER, LLP

                                             /s/ Rachel E. Walker______________
                                             RACHEL E. WALKER (FL Bar No. 111802)
                                             600 Brickell Avenue, Suite 3600
                                             Miami, FL 33131
                                             Telephone: (305) 789-2770
                                             Facsimile: (305) 537-3909
                                             Primary Email: Rachel.Walker@gmlaw.com
                                             Secondary Email: Gloria.Donaire@gmlaw.com

                                             Attorneys for Plaintiff
